DETAILED ACTION
1.	This communication is in response to the Application filed on 4/14/2022. Claims 16-35 are pending and have been examined.
Claim Rejections - 35 USC § 103
2.	Claims 16-19, 21-26, 28-32, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over White, et al. (US 20130024195; hereinafter WHITE) in view of Millington, et al. (US 20170243576; hereinafter MILLINGTON), further in view of Qureshey, et al. (US 9552188; hereinafter QURESHEY), and further in view of O’Konski, et al. (US 20150268800; hereinafter O’Konski).
As per claim 16, WHITE (Title: Corrective feedback loop for automated speech recognition) discloses “A method comprising:
receiving, by a human-machine interfac(WHITE, [0023], receiving, at a client device, via a microphone, an audio message corresponding to speech of a user); 
[ determining the first utterance data includes a request to provide a list of playlists; receiving the list of playlists ], the list of playlists being associated with the first utterance data (WHITE, [0023], communicating, to a first remote server, the audio message <read on utterance>; receiving, at the client device, a result, transcribed at the first remote server using an automatic speech recognition system (ASR), from the audio message <read on any transcribed message/request>); 
[ predicting an activity of a user of the device; determining, for each playlist of the list of playlists, a similarity value describing how related the respective playlist is to the predicted activity; reordering the list of playlists based on the similarity value; and traversing the list of playlists and audibly outputting a predetermined portion of each encountered playlist ].”
WHITE does not expressly disclose “determining the first utterance data includes a request to provide a list of playlists; receiving the list of playlists .. reordering the list of playlists based on the similarity value ..” However, the limitation is taught by MILLINGTON (Title: Voice Control of a Media Playback System).
In the same field of endeavor, MILLINGTON teaches: [0093] “The combination of the command word “play” with the media variable “The Beatles” .. may enable the networked microphone system to determine that the voice input corresponds to the music control intent of playing requested music,” [0099] “The media playback system command .. an intent to add media item(s) (e.g., track(s), album(s), playlist(s)) to another playlist or playback queue” and [0107] “These commands or intents may be relevant to a media item which is currently being played such as transport commands (e.g., stop, pause, skip, rewind, fast forward, back ..) or commands related to saving or adding the currently played media item to another playback queue or playlist ..” Also see QURESHEY below for receiving playlists.
MILLINGTON also teaches a ready mechanism for playlist reordering: [0125] “the user may indicate for a media variable a preference order for media items to select. For example, the user may indicate that custom playlists are most preferred followed by a radio station, curated playlist, track, album, artist. The system may give more weight to media variable types that are higher in priority based on the user's preferences” where user’s preference reads on “similarity value.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MILLINGTON in the system taught by WHITE to provide music playlist management and playback control. 
WHITE in view of MILLINGTON does not expressly disclose “traversing the list of playlists and audibly outputting a predetermined portion of each encountered playlist ..” However, the limitation is taught by QURESHEY (Title: Method and device for displaying supplemental information while rendering a playlist). 
In the same field of endeavor, QURESHEY teaches: [Abstract] “receive a command to log into an account before receiving a playlist, receive and display the playlist identifying a plurality of songs ..” and [Summary] “The at least one speaker plays the plurality of songs <read on a ready mechanism to audibly output any selected portion of music>” and [col. 15, lines 37-50] “provide the user with options for listening to playlists .. to scroll through the selections in a playlist <read on traversing the playlist> .. Once the user chooses an audio source .. the user can navigate and play the audio ..”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of QURESHEY in the system taught by WHITE and MILLINGTON to provide playlist operations such as traversing/scrolling, selecting, playback and so on.
WHITE in view of MILLINGTON and QURESHEY does not expressly disclose “predicting an activity of a user of the device; determining, for each playlist of the list of playlists, a similarity value describing how related the respective playlist is to the predicted activity ..” However, the limitation is taught by O’Konski (Title: Method and System for Dynamic Playlist Generation). 
In the same field of endeavor, O’Konski teaches: [0004] “The playlist generation system is configured for matching customized playlists with user mood or activity levels <where ‘matching’ inherently reads on a ready mechanism to compute a similarity measure or value> .. A condition of the user can then be determined and a personalized playlist generated .. automatically based on biorhythmic information of the user ..” and [0018] “The playlists can be generated to match a user's mood or activity level. For example, a user may be on a long road trip and may desire to listen to some upbeat music. The system can receive this input and automatically provide a playlist geared to that user experience. In another example, when a user or group of users is on a mountain biking trip, the system can detect the activity level of the users and can provide personalized playlists to match the user activity. This playlist can further be updated dynamically as the user's activity level changes over time.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of O’Konski in the system taught by WHITE, MILLINGTON and QURESHEY to select playlists matched to a user’s activity. 
As per claim 17 (dependent on claim 16), WHITE in view of MILLINGTON, QURESHEY and O’Konski further discloses “while traversing the list of playlists, receiving second input data; determining that the second input data is associated with a playlist command (WHITE, [0023], receiving, at the client device from the user, an affirmation of the result <read on the second input data>; [0021], As users interact with said mobile clients and web interfaces, they will see the results of their audio input <read on command> returned as transcribed text .. The user can then correct the phrase by .. speaking the correct form of the word again .. to generate the correct form of the word); and based on the playlist command: stopping the traversing; selecting a selected playlist based on the playlist command; and initiating playback of the selected playlist (QURESHEY, [col. 15, lines 37-50], provide the user with options for listening to playlists .. to scroll through the selections in a playlist <read on traversing the playlist> .. When the user makes a choice, the enter button 1216 is pressed to signify that choice being made <read on a ready mechanism to stop scrolling or traversing>. Once the user chooses an audio source <read on the selected playlist> .. the user can navigate and play the audio <read on ‘initiating playback’>; MILLINGTON, [0107], controlling the media playback system .. e.g., stop, pause, skip, rewind, fast forward, back, volume, etc. or commands related to saving or adding the currently played media item to another playback queue or playlist .. voice input “pause.”)”
As per claim 18 (dependent on claim 16), WHITE in view of MILLINGTON, QURESHEY and O’Konski further discloses “wherein the predicting the activity of the user of the device is performed based on data from one or more sensors coupled to the device (O’Konski, [0043], User device 301 can further include activity sensors 340 and a biometrics unit 337. User device 301 may include, for example, motion sensors, orientation sensors, temperature sensors, light sensors, user heart beat sensors, user pulse sensors, respiration sensors, etc. This output data can be used to determine the activity or activity level a user is engaged in).”
As per claim 19 (dependent on claim 16), WHITE in view of MILLINGTON, QURESHEY and O’Konski further discloses “wherein the predicting the activity of the user of the device is performed by asking the user to describe a current activity and processing a response to the question (O’Konski, [0004], The condition of the user can either be determined manually based on one or more mood selections input by the user <where ‘selections input’ read on a ready mechanism for question and answer> or automatically based on biorhythmic information of the user).” 
As per claim 21 (dependent on claim 16), WHITE in view of MILLINGTON, QURESHEY and O’Konski further discloses “wherein the similarity value is determined based on a title, description, or tag of the playlist (O’Konski, [0005], Personalized playlists can be generated based on matching mood selections input by the user with mood categories <read on ‘a description, or tag’> assigned to the media tracks <where ‘matching’ inherently reads on a ready mechanism to compute a similarity measure>).”
As per claim 22 (dependent on claim 16), WHITE in view of MILLINGTON, QURESHEY and O’Konski further discloses “wherein the first utterance data further includes descriptor data; and wherein the list of playlists is modified based on the descriptor data (MILLINGTON, [0049], each audio item in the playback queue <read on playlist> may comprise a uniform resource identifier (URI), a uniform resource locator (URL) or some other identifier that may be used by a playback device; [0095], music metadata, media catalogs, and/or custom or local media identifiers (e.g., playlist names, track names, album names, artist names etc.) <where identifier reads on descriptor data>; [0107], commands related to saving or adding <read on modifying which can be broadly interpreted> the currently played media item to another playback queue or playlist)”
Claims 23-26, 28-29 (similar in scope to claims 16-19, 21-22, respectively) are rejected under the same rationale as applied above for claims 16-22, respectively. WHITE also teaches: [0045] “a client device with computer readable instructions stored in memory ..”
Claims 30-32, 34-35 (similar in scope to claims 16-18, 21-22, respectively) are rejected under the same rationale as applied above for claims 16-18, 21-22, respectively. WHITE also teaches: [Abstract] “remote server ..”
3.	Claims 20, 27, 33 are rejected under 35 U.S.C. 103 as being unpatentable over WHITE in view of MILLINGTON, QURESHEY and O’Konski, and further in view of Procopio (US    8458197; hereinafter PROCOPIO).
As per claim 20 (dependent on claim 16), WHITE in view of MILLINGTON, QURESHEY and O’Konski further discloses “wherein [ the similarity value is determined based on a vector space representation ] of the activity and the respective playlist (O’Konski, [0018], The playlists can be generated to match a user's mood or activity level <where ‘match’ inherently reads on a ready mechanism to compute a similarity measure><The applicant is requested to clarify ‘a vector space representation of the activity and the respective playlist’ – There is no description in the Specification how are such representations obtained>).”
WHITE in view of MILLINGTON, QURESHEY and O’Konski does not expressly disclose “the similarity value is determined based on a vector space representation ..” However, the limitation is taught by PROCOPIO (Title: System and method for determining similar topic). 
In the same field of endeavor, PROCOPIO teaches: [col. 8, lines 36-40 ] “A cosine similarity value, score, or parameter may be a quantity representing how similar a vector representing topic values associated with a first topic is to a vector representing topic values associated with a second topic ..”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of PROCOPIO in the system taught by WHITE, MILLINGTON, QURESHEY and O’Konski for computing similarity measurement/value for playlist selection.
				Double Patenting
4.	Independent claims 16, 23, 30 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 10 of U.S. patent 11334315 (original application 16/504892), in view of the references cited in this Office action.
Dependent claims 17, 24, 31 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. patent 11334315 (original application 16/504892), in view of the references cited in this Office action.
Dependent claims 22, 29, 35 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 6 of U.S. patent 11334315 (original application 16/504892), in view of the references cited in this Office action.
Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	12/15/2022

Primary Examiner, Art Unit 2659